Citation Nr: 1018068	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only. 

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance, or on the basis 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
January 1984, August 1985 to March 1987, and February 1990 to 
March 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In June 2007, the Board remanded the appeal to the RO for 
additional development.  The case has returned to the Board 
for appellate consideration. 

The Board notes that while the Veteran submitted a Notice of 
Disagreement with the RO's March 2000 denial of service 
connection for stiff person syndrome, she did not submit a 
Substantive Appeal after a Statement of Case addressing this 
issue was issued in August 2009.  Thus, the only issues 
properly developed for appellate consideration are those 
listed on the title page. 

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A determination has been made that the current appeal needs 
to be remanded in order for the AMC/RO to comply with the 
Board's June 2007 remand directives.  

The Veteran seeks entitlement to automobile and adaptive 
equipment, specially adapted housing and SMC based on the 
need for regular aid and attendance, or on the basis of being 
housebound.  She maintains that she has loss of use of her 
upper extremities and lower extremities due to her service-
connected cervical and lumbar spine disabilities.  

In June 2007, the Board remanded the claims on appeal, in 
part, to schedule the Veteran for VA neurological and 
orthopedic examinations.  In its June 2007 remand directives, 
the Board requested, in part, that each VA examiner provide 
the following medical opinions:  (1) Whether or not any upper 
or lower extremity pathology was related in any way to any 
one of the Veteran's service-connected disabilities; and, (2) 
Whether the conditions(s) that led to the Veteran's need for 
a wheelchair and assistance with her activities of daily 
living was/were caused by, or aggravated by, the service-
connected cervical and lumbar spine disabilities.  ((See June 
2007 Board remand pages (pgs.) 7, 9)).  VA neurological and 
orthopedic examinations were performed in May 2009.  Copies 
of these examination reports are contained in the claims 
files.  

A review of the above-cited May 2009 VA neurological and 
orthopedic examination reports reflect that both examiners 
concluded, after a physical evaluation of the Veteran and an 
entire review of the claims files, that there was no 
objective evidence of radiculopathy and neuropathy and that 
the Veteran's loss of use of her upper and lower extremities 
were part of her stiff person syndrome--a disability for 
which service connection has not been established.  Neither 
VA examiner, however, provided an opinion as to whether the 
conditions(s) that led to the Veteran's need for a wheelchair 
and assistance with her activities of daily living was/were 
caused by, or aggravated by, the service-connected cervical 
and lumbar spine disabilities.  ((See June 2007 Board remand 
page (pg.) 9)).  Thus, the Board finds that a remand to 
address the above-cited question is warranted in accordance 
with the Board's June 2007 remand directives.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (2009) (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC must in accordance with 
38 C.F.R. § 4.2, return the claims 
folders to the examiners who conducted 
the May 2009 VA neurological and 
orthopedic examinations (if either 
examiner is unavailable, the file 
should be provided to another examiner 
of suitable background and experience) 
to assist the Veteran with her claims 
of entitlement to automobile and 
adaptive equipment, specially adapted 
housing and SMC based on the need for 
regular aid and attendance, or on the 
basis of being housebound.  
The following considerations will 
govern the review:

a.  The claims folders and a copy of 
this remand will be made available to 
each reviewer, who must specifically 
acknowledge receipt and review of these 
materials in any report generated.

b.  After reviewing the claims file, each 
reviewer must provide a medical opinion 
that states whether the conditions(s) 
that led to the Veteran's need for a 
wheelchair and assistance with her 
activities of daily living was/were 
caused by, or aggravated by, the service-
connected cervical and lumbar spine 
disabilities (each involving myositis).  

Each examiner should specifically refer 
to the May 2009 VA examination reports, 
as well as the treatment record and any 
applicable treatises in reaching his/her 
conclusion.  A rationale must be provided 
for any findings rendered.

If the requested review is completed by a 
nurse practitioner or physician's 
assistant, the report must be signed or 
electronically reviewed and approved by a 
medical doctor.

2.  If the May 2009 VA examiners or other 
appropriate health care provider 
determines that a current examination is 
required in order to provide a reasoned 
opinion, an examination of the Veteran 
should be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be associated 
with the claims files.  If such an 
examination is conducted, the claims 
files and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated.

If an examination is scheduled and 
completed by a nurse practitioner or 
physician's assistant, the report must be 
signed or electronically reviewed and 
approved by a medical doctor.

3.  If an examination is scheduled, the 
RO/AMC must notify the Veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009). In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the above has been completed, 
the RO/AMC should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewers' reports and examination 
report(s), if any.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the respective 
examiner for corrective action.

5.  The RO/AMC should then readjudicate 
the claims of entitlement to automobile 
and adaptive equipment, specially adapted 
housing and SMC based on the need for 
regular aid and attendance, or on the 
basis of being housebound.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand is to assist the Veteran with the 
substantive development of the claims of entitlement to 
automobile and adaptive equipment, specially adapted housing 
and SMC based on the need for regular aid and attendance, or 
on the basis of being housebound.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims is both critical and appreciated. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


